After re-examining and reviewing the briefs in this case and after hearing oral argument on the petition for rehearing on the last opinion filed, I concur in the dissent of Mr. justice McNeill. I believe this case has been settled by numerous opinions, wherein we have laid down the universal and unbroken rule of law that we will not reverse the judgment of the trial court on a disputed question of fact, unless the same is clearly against the weight of the evidence.
It is my opinion that the weight of the evidence as reflected by the record is on the side of the trial court's judgment and fully warrants an affirmation of the trial court.